Memorandum. Order affirmed. The Appellate Division properly interpreted the affidavit which formed the basis for the issuance of the search warrant as alleging that a crime, the sale of a controlled substance, had occurred within the City of Albany, the jurisdictional purview of the issuing court. Therefore, the search warrant was validly issued and executed (see People v Johnson, 44 AD2d 451, affd 36 NY2d 864; CPL 690.20), and the application for the search warrant otherwise complied with the requirements of CPL 690.35 (subd 2).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.